United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2162
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Cornail Hill

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                           Submitted: November 20, 2015
                              Filed: January 19, 2016
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, BEAM and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       Cornail Hill pleaded guilty to possession with intent to distribute crack cocaine
and was sentenced to 57 months in prison in 2009. In September 2011, Hill was
released and began his three-year term of supervised release from prison. One of the
conditions of supervised release was to abstain from using controlled substances. In
March 2014, he was charged with two violations of the conditions of supervised
release–testing positive for THC metabolite on three occasions, manipulating a urine
sample to avoid detection of THC metabolite on two other occasions, and not
attending an adequate number of drug treatment meetings. At the revocation hearing,
Hill denied manipulating the tests but admitted smoking marijuana. For this admitted
violation, the district court,1 noting both Hill's drug addiction and excellent work
history upon release, sentenced Hill to one day of incarceration followed by three
years of supervised release. The court further ordered Hill to submit to urine-sample
drug testing once a month, and included the new condition that every failed drug test
would cost Hill $100. If Hill had no "dirty" urine tests and "no other [supervised
release] violations" after one year, the court stated it would end Hill's supervision at
that time, two years early. Hill did not appeal the district court's one-day sentence
and new condition (the monthly drug testing) of supervised release.

        Hill failed four consecutive drug tests and was soon again before the court on
a petition alleging violations of his supervised release. Once again, Hill admitted
using marijuana. Hill was also cited for failing to pay $400 in fines resulting from
his failed urine tests, but this charge was dropped and the court ultimately remitted
the fines. For the admitted violation of using marijuana, the district court revoked
Hill's supervised release and sentenced him to six months in prison. Hill objected to
the imposition of a prison sentence, arguing that at the prior revocation hearing, the
district court indicated the only penalty for drug use and failed drug tests would be
a $100 fine for each violation. The district court disagreed. Hill presses this same
argument on appeal, arguing that a prison sentence in these circumstances violates
both due process and double jeopardy.

      We review the district court's revocation sentence for an abuse of discretion.
United States v. Ceballos-Santa Cruz, 756 F.3d 635, 637 (8th Cir. 2014). District


      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.

                                          -2-
courts have broad discretion in imposing special conditions of supervision and in
modifying the original terms of supervision in order to respond to changes in the
probationer's circumstances. United States v. Davies, 380 F.3d 329, 332 (8th Cir.
2004). Whether the district court's sentence violated due process or other
constitutional provisions is a legal question we review de novo. Id.

       We find that the district court's revocation sentence did not violate due process.
The district court's oral pronouncement that it was imposing a new special condition
of supervised release–the monthly drug testing–did not relieve Hill of his obligation
to follow the original terms of supervised release. The district court stated at the
original revocation sentencing hearing that in addition to the new obligation to submit
to monthly urinalysis, Hill must not have any other violations in order to gain early
release from supervision. Thus, Hill was not relieved of the consequences of
violating the terms of supervision, and was still subject to a sentence of imprisonment
for violating the condition that he refrain from using illegal drugs. Hill's
interpretation that the only condition of supervised release after his first revocation
was to submit to drug testing, and that the only consequence of failure was to pay a
$100 fine for each violation, does not comport with the record. Nor does the district
court's six-month sentence violate double jeopardy. See United States v. Bennett, 561
F.3d 799, 802 (8th Cir. 2009) (holding that double jeopardy concerns do not arise in
revocation proceedings). Because the six-month sentence was not an abuse of the
district court's discretion, we affirm.
                         ______________________________




                                          -3-